department of the treasury internal_revenue_service washington d c contact person id number telephone number pe sin sep date ledgend ma be cn d ee ope gq z dear sir or madam this is in response to your request for rulings on whether management of a and b's assets by d would constitute an act of self dealing under sec_4941 of the internal_revenue_code a and b are exempt from federal_income_tax under sec_501 c of the code and have been classified as private_foundations within the meaning of sec_509 this letter modifies our letter of date c was organized as a x and has two wholly owned subsidiaries conversion from mutual to stock form of organization e was organized as a y c's outstanding_stock d is the trust department of c in connection with the e owns all of c formed b in and funded it with a contribution c has made subsequent contributions b is governed by a board_of directors which consists of directors officers and employees of c b's board establishes the policies with respect to grants and donations consistent with the purposes for which b was established pursuant to the bylaws only current or former officers and directors of e or its affiliates or subsidiaries but not limited to c may comprise the board_of b b also employees three individuals who are also employees of a a was formed in connection with the mutual to stock conversion of c _ a was funded at that time with shares of common_stock of e _ a continues to hold shares of common_stock that was contributed to it upon its formation none of the other investments or financial products of a are related to c or its subsidiary organizations a's cash management account is held by a nonaffiliated third party in connection with the conversion e funded a with shares of e's common_stock a's board establishes policies with respect to grants or donations consistent with the purposes for which o22 it was established the directors are responsible for directing the activities including the management of the common_stock held by a pursuant to the bylaws only current and former officers and directors of e or its affiliates or subsidiaries including but not limited to c may comprise the board_of directors a currently has three employees who are also employees of b c established d as a department within c to provide trust and investment services to individuals trusts fiduciary accounts and institutional investors d proposed to provide custody and management services for the assets of a and b including i safekeeping the securities ii selling securities including the common_stock when appropriate to obtain working_capital and funds with which to make donations and iii investing any income received through the distributions of dividends by e dividends or interest earning on investments of a and or b or through the sale of securities as of date d manages z accounts of the z accounts four of the accounts are related to c and its subsidiary_organization the accounts include f - invested in u s treasuries g - required by government regulation a - consists solely of cash and securities and is a custody account and b - a custodial_account d does not make investments on behalf of a you represent that the fees charged in connection with the services will be in accordance with the published rates charged by d with respect to its other clients and will be reasonable for the services rendered such fees will be in accordance with industry practice and will be permissible under the applicable local laws governing fiduciary activities a standard courtesy_discount of percent is offered to all not-for-profit_organizations and is being extended to a and b a and b propose to use d in lieu of the trust department of a third party because i using a related_party will add administrative convenience thus saving them time and money allowing them to focus their efforts on reviewing grant applications and making donations and ii this will ensure compliance with the e common_stock restriction requiring all shares of e common_stock be voted in the same ratio on each and every proposal considered by e stockholders b stated that its finance_committee of the board_of directors dictates its investments based on its investment policy investments are selected in consultation with the c's finance department d foliows the instructions provided to it by the finance_committee and executes the investments d invests the assets using mutual funds or individual securities in high-quality fixed income investments and or equities none of b's investments or financial products are related to c or its subsidiary organizations b case management account is held by a nonaffiliated third party none of a or b's investments will represent more than percent of any single investment vehicle sec_501 of the code provides in part for exemption from federal_income_tax for a corporation organized and operated exclusively for charitable scientific or educational_purposes provided no part of the corporation's net_earnings inure to the benefit of any private_shareholder_or_individual sec_509 of the code provides that unless specifically excepted a domestic or foreign organization described in sec_501 is a private_foundation and subject_to the excise_taxes of chapter sec_4941 a of the code imposes a tax on each act of self-dealing between a disqualified_person and a private_foundation gaoy american savings bank foundation inc sec_4941 of the code provides in part that the term self-dealing means any direct or indirect - - a furnishing of goods services or facilities between a private_foundation and a disqualified_person b payment of compensation or payment or reimbursement of expenses by a private_foundation to a disqualified_person and c transfer to or use by or for the benefit of a disqualified_person of the income or assets of a private_foundation sec_4941 of the code provides that the payment of compensation by a private_foundation to a disqualified_person for personal services which are reasonable and necessary to carry out the exempt_purpose of the foundation shall not be an act of self-dealing if the compensation is not excessive sec_53_4941_d_-1 of the foundation and similar excise_taxes regulations provides that tor purposes of sec_4941 the term self-dealing means any direct or indirect transaction described in sec_53 d for purposes of this section it is immaterial whether the transaction results in a benefit or detriment to the private_foundation sec_53 d -2 c of the regulations provides that the performance by a bank or trust company which is a disqualified_person of trust functions and certain general banking services for a private_foundation is not an act of self-dealing where the banking services are reasonable and necessary to carrying out the exempt purposes of the private_foundation if the compensation paid to the bank or trust company taking into account the fair interest rate for_the_use_of the funds by the bank or trust company for such services is not excessive the general banking services allowed by this subparagraph are checking accounts as long as the bank does not charge interest on any withdrawals savings accounts as long as the foundation may withdraw its funds on no more than 30-days notice without subjecting itself to a loss of interest on its money for the time during which the money was on deposit and safekeeping activities sec_53 d -2 f of the regulations provides in part that the fact that a disqualified_person receives an incidental or tenuous benefit from the use by a foundation of its income or assets will not by itself make such use an act of self-dealing sec_53 d -3 c of the regulations provides that the payment of compensation and the payment or reimbursement of expenses including reasonable advances for expenses anticipated in the immediate future by a private_foundation to a disqualified_person for the performance of personal services which are reasonable and necessary to carry out the exempt purposes of the private_foundation shall not be an act f self-dealing if such compensation or repayment or reimbursement is not excessive for purposes of this subparagraph the term personal services include the services of a broker serving as agent for the private_foundation but not the services of a dealer who buys from the private_foundation as principal and reselis to the third party example of sec_53 d -3 c of the regulations provides c a manager of private_foundation x and hence a disqualified_person with respect to x owns an investment counseling business acting in his capacity as an investment counselor c manages x's investment american savings bank foundation inc portfolio for which he receives an amount which is determined not to be excessive the payment of compensation to c shall not constitute an act of self- dealing sec_4946 of the code defines the term disqualified_person to mean in relevant part a person who is a substantial_contributor to the foundation a foundation_manager an owner of more than percent of an entity which is a substantial_contributor of the foundation a member_of_the_family of an individual previously described or an entity in which persons previously described own more than percent sec_4946 of the code defines a foundation_manager as an officer director or trustee of a foundation or an individual having powers or responsibilities similar to those of officers directors or trustees of the foundation and with respect to any act or failure to act the employees of the foundation having authority or responsibility with respect to such act or failure to act sec_7701 of the code defines the term person as including an individual a_trust estate partnership revrul_74_287 1974_1_cb_327 provides that the employees of a bank designated as the trustees of a private_foundation who have been delegated the responsibility for the day-to-day administration and distribution of the trust funds are foundation managers within the meaning of sec_4946 of the code and are disqualified persons as defined in sec_4946 even though they are ultimately responsible to the bank directors and officers for their actions with respect to the trust generally an act of self-dealing may be present where the assets of a private_foundation are transferred to or used by or for a disqualified_person it is not pertinent whether the transaction is beneficial or detrimental to the private_foundation however a private_foundation may pay reasonable_compensation to a disqualified_person for personal services pursuant to sec_4941 of the code an exception is provided where a bank only performs trust functions and certain limited general banking services the services must be reasonable and necessary to carry out the exempt purposes of the private_foundations the compensation must not be unreasonable the service has consistently strictly interpreted the term general banking services to include only checking accounts saving accounts and safekeeping activities trust functions historically include investment functions another exception to the rules prohibiting self-deating is where the disqualified_person only receives an incidental or tenuous benefit from the use by the foundation of its assets the information submitted established that a and b were created by c b is governed by a board_of directors which consists of directors c d and e as well as the officers and directors who are their employees are c's outstanding_stock officers and employees of c b disqualified persons as to a and b _ their relationship is similar to the one described in revrul_74_287 supra thus payment of compensation by a and b would be considered self-dealing under sec_4941 a of the code unless the compensation meets an exception e funded a with shares of e's common_stock c funded e owns all of based upon the information submitted the management and investing of a and b's funds by c is similar to trust and certain general banking services investment activity is a permissible use of foundation assets entered into for the purpose of obtaining funds to be used to further american savings bank foundation inc exempt purposes such services are excluded from the definition of self-dealing by reason of the provision of sec_53_4941_d_-2 and sec_53 d c of the regulations d follows the instructions provided to it by the finance_committee and executes the investments d invests the assets using mutual funds or individual securities the services provided by d which is a department of c will also fall within the term trust functions as used in sec_53 d -2 c of the regulations and within example of sec_53 d - c of the regulations a and b represent that the amount of compensation paid to d is reasonable and will be similar to those charged to other clients they will be given a standard percent discount given to not-for-profit_organizations based on these representations we conclude that the services provided by d are reasonable and necessary to obtain funds to carry out the exempt purposes of a and b based on the foregoing we rule that the payment of fees by a and b to d for the services described above will not constitute an act of self-dealing under sec_4941 of the code this ruling is based on the understanding that there will be no material changes in the facts upon which it is based this ruling is directed only to a b c and d sec_6110 of the code states that it may not be used or cited as precedent this ruling does not purport to rule under any other section of the code a copy of this ruling is being sent to the ohio tax exempt and government entities te_ge customer service office please notify the customer service office if there is any change in your name address purposes or method of operation the mailing address is internal_revenue_service te_ge customer service p box cincinnati oh if you have any questions about filing_requirements excise employment or other federal taxes please contact the ohio te_ge customer service office pincite-5500 a toll free number because this letter could help resolve questions you should keep this copy in your permanent records sincerely yours bizevetd vy sek gerald v sack chief exempt_organizations rulings branch
